 

Case 8:19-cr-00228-PWG Document 2 FileCOavaeea, fesse

APR 12 201

IN THE UNITED STATES DISTRICT es GAENeELT
FOR THE DISTRICT OF MARY LARNBCTOF MARYLAND

   
    

DEP

 

UNITED STATES OF AMERICA *
* FILED UNDER SEAL
Vv. *
*
SEUN BANJO OJEDOKUN, *  caseno. (@ Mm) - IZ45 Tm D
*
Defendant *
*
REESE

GOVERNMENT'S MOTION TO SEAL

Comes now the United States of America, by and through its Attorneys, Robert K. Hur,
United States Attorney for the District of Maryland and Thomas P. Windom, Assistant United
States Attorney for said District, hereby moves this Honorable Court for an Order sealing the
Criminal Complaint, Arrest Warrant and Motion to Seal submitted in connection with the
above-referenced individual. Should the individual under investigation become aware of these
documents, it could jeopardize the outcome of the investigation.

WHEREFORE, the government respectfully requests that the Criminal Complaint, Arrest

Warrant and Motion to Seal along with this motion be placed under seal until further notice.

Respectfully submitted,

Robert K. Hur
es Attorney

United S
By: TL. : VES

Thomas P. Windom
Assistant United States Attorney

It is so ORDERED, this_{ 2 day of April, 2019.

if, PA f fy Li)

« Yi} a v a ee
ie Wi Aksey fy o%
Thomas M. DiGirolamo

United States Magistrate Judge

 
